United States Court of Appeals
                       For the First Circuit
Nos. 18-1778
     18-1813
     18-1867
     18-1976

 THE PARENT/PROFESSIONAL ADVOCACY LEAGUE; DISABILITY LAW CENTER,
 INC.; M.W., a minor, by his temporary guardian, F.D., on behalf
        of himself and other similarly situated students,

               Plaintiffs, Appellants/Cross-Appellees,

  S.S., a minor, by his mother, S.Y., on behalf of himself and
               other similarly situated students,

                             Plaintiff,

                                 v.

 CITY OF SPRINGFIELD, MASSACHUSETTS; SPRINGFIELD PUBLIC SCHOOLS,

               Defendants, Appellees/Cross-Appellants,

   DOMENIC SARNO, in his official capacity as Mayor of City of
 Springfield; SUPERINTENDENT DANIEL J. WARWICK, in his official
    capacity as Superintendent of Springfield Public Schools,

                             Defendants.


                            ERRATA SHEET

     The opinion of this Court, issued on August 8, 2019, is
amended as follows:
     On page 10, line 11, replace "Fry" with "Fry"
     On page 15, line 21, replace "id." with "id."
     On page 5, line 17, replace " §§" with "§"
     On page 7, line 14, replace " §§" with "§"
     On page 13, line 4, replace "§§" with "§"
     On page 21, line 24, replace "§§" with "§"